In an action by an attorney at law to recover a balance alleged to be due and unpaid to the plaintiff for legal services rendered by him to defendant, wherein defendant asserted two counterclaims, the plaintiff appeals from so much of a judgment of the Supreme Court, Kings County, entered June 25, 1959 upon the jury’s verdict after trial, as dismissed his complaint and awarded costs against him. With respect to the defendant’s two counterclaims, the jury’s verdict was in favor of the plaintiff, but no cross appeal has been taken by defendant from the judgment, insofar as it dismissed said counterclaims. Judgment, insofar as appealed from, affirmed, with costs. No opinion. Beldock, P. J., Ughetta, Brennan, Rabin and Hopkins, JJ., concur.